UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1146


DOYLE R. HAM, JR.,

                Plaintiff - Appellant,

          v.

DEPARTMENT OF PUBLIC        SAFETY   AND   CORRECTIONAL     SERVICES;
SOLOMON HEJIRIKA,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:13-cv-01761-JKB)


Submitted:   May 22, 2014                       Decided:    June 17, 2014


Before TRAXLER,   Chief     Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Doyle R. Ham, Jr., Appellant Pro Se.  Michael O’Connor Doyle,
Assistant Attorney General, Baltimore, Maryland; Judith Ann
Barr, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Pikesville,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Doyle R. Ham, Jr., appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint for failure to

state a claim.        We review the dismissal de novo.                       Philips v.

Pitt Cnty. Mem’l Hosp., 572 F.3d 176, 179-80 (4th Cir. 2009)

(supplying standard of review).

            Ham    alleged      that    his    Fourth     Amendment       rights    were

violated    when    his    employer      opened     his       workplace      locker      on

several occasions while he was suspended from employment pending

the   resolution     of   disciplinary         matters.       Although       Ham   had   a

reasonable expectation of privacy in his locker, we conclude

that he    failed    to   allege       facts    indicating      that    his    employer

violated that expectation.             Francis v. Giacomelli, 588 F.3d 186,

194 (4th Cir. 2009).

            Accordingly, we affirm the district court’s denial of

relief.     We dispense with oral argument because the facts and

legal    contentions      are   adequately       presented       in    the    materials

before    this    court   and   argument       would    not    aid    the    decisional

process.



                                                                               AFFIRMED




                                          2